 In the Matter OfGOLDBLATTBROTHERS,INC., EMPLOYERandBUILDINGSERVICEEMPLOYEES'INTERNATIONAL UNION, A. F. OF L., LOCAL No.208, PETITIONERCase No.13-1'-3688.Decided October 4,1946Mr. Stanford Clinton,of Chicago, Ill., for the Employer.Mr. Daniel D. Carmell,byMessrs. Lester AsherandJoseph E. Gub-bins,of Chicago, Ill., andMr. F. M. Oberg,of Gary, Ind., for thePetitioner.Mr. Martin E. Rendelman,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Relations Board, onAugust 13, 1946, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner for the purposesof collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that there were 20 eligible voters, 17 ofwhom cast valid ballots in favor of the Petitioner, none against, andthere were 2 challenged ballots.Thereafter, hearing in the case was held on August 29, 1946, atChicago, Illinois, before Josef L. Hektoen, hearing officer.The hear-ing officer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYERGoldblatt Brothers, Inc., an Illinois corporation with its principaloffice and place of business in Chicago, Illinois, operates several retailstores in northern Indiana and Illinois.This proceeding involves onlythe Employer's Gary, Indiana, store.During the fiscal year endingJanuary 31, 1946, the Employer purchased for its Gary, Indiana,store, goods valued in excess of $1,000,000, 85 percent of which was71 N L. R. B.. No. 32.279 280DECISIONSOF NATIONALLABOR RELATIONS BOARDreceived from the Employer's warehouse in Chicago, Illinois.At least63 percent of such goods was received at the Employer's warehousefrom points outside the State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATION-The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce hasarisen concerningthe representation of employees of the Employer, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn accordance with the unopposed request of the Petitioner, we findthat all elevator operators, janitors, janitresses, porters, charwomen,general cleaning employees, handy men, and all other building serviceemployees at the Employer's Gary, Indiana, store, but excluding super-visors, all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, and all other employees,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe results of the election held previous to the hearing show thatthe Petitioner has received a majority of the votes cast, and we shall,therefore, certify the Petitioner as the collective bargaining repre-sentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESBy virtue of, and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Sections 203.54 and 203.55, of NationalLabor Relations Board Rules and Regulations-Series 4,IT IS HEREBY CERTIFIED that Building Service Employees' Inter-national Union, A. F. of L., Local 208, has been designated and selected GOLDBLATT BROTHERS, INC.281by a majority of the employees in the unit hereinabove found appro-priate in the employ of Goldblatt Brothers, Inc., Gary, Indiana, astheir representative for the purposes of collective bargaining, andthat pursuant to Section 9 (c) of the Act, the said organization is theexclusive representative of all such employees for the purposes ofcollective bargaining with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment.